In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00094-CV
         ______________________________


LONDON BROADCASTING COMPANY, INC., Appellant

                           V.

             JEFFREY STOTTS, Appellee



    On Appeal from the 196th Judicial District Court
                 Hunt County, Texas
                Trial Court No. 73,136




      Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

        London Broadcasting Company, Inc., is one of two appellants in this appeal. A mediation

was conducted November 30, 2009. As a result of that mediation, all claims and disputes between

co-appellant London Broadcasting Company, Inc., and appellee, Jeffrey Stotts, were resolved. We

have now received a motion to dismiss the appeal of London Broadcasting Company only.

        We have ordered London Broadcasting’s appeal severed from John A. Hoskins’ appeal

against Stotts. Severance allows us to remand the severed case to the trial court for entry of orders

effectuating the settlement agreement between London Broadcasting and Stotts.

        We grant London Broadcasting’s motion. Pursuant to Rule 42.1 of the Texas Rules of

Appellate Procedure, we set aside the trial court’s judgment without regard to the merits and remand

the case to the trial court for rendition of judgment in accordance with the agreement of the parties.

TEX . R. APP . P. 42.1(a)(2)(B).




                                               Jack Carter
                                               Justice

Date Submitted:         December 21, 2009
Date Decided:           December 22, 2009




                                                  2